ROBERTSON, Presiding Judge,
concurring specially.
I concur specially to point out “that the father has the right to offer evidence of expenses of the children of the second marriage ... in an attempt to rebut the presumption that the amount of the award resulting from the application of the guidelines is the correct amount of child support to be awarded.” Loggins v. Houk, 595 So.2d 488, 490 (Ala.Civ.App.1991). A written finding of those facts, entered on the record and based upon evidence presented to the court, may support the court’s determination that the application of the guidelines would be manifestly unjust or inequitable, which must also be entered on the record. Such findings and determinations are still within the sound discretion of the trial court. Doyle v. Doyle, 579 So.2d 651 (Ala.Civ.App.1991).